Citation Nr: 1024820	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increase in the ratings for left hip 
trochanteric bursitis, currently assigned "staged" ratings of 0 
percent prior to August 19, 2008, and 10 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1972 to August 1977 and from August 1981 to August 2006.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and October 2008 rating decisions by 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for the 
left hip disability, rated 0 percent, and continued a 10 percent 
rating for right shoulder disability (respectively).  In May 
2010, a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims file.  

Regarding his right shoulder disability, notably, such disability 
has been characterized as right shoulder rotator cuff tendonitis 
status post surgery, rated 10 percent (The Veteran has also been 
assigned a separate 0 percent rating for a right shoulder scar.).  
During a pre-hearing conference at the May 2010 Travel Board 
hearing, the Veteran expressed concern that the service-connected 
entity did not recognize (and encompass) the severity of the 
[Weaver- Dunn] surgical procedure that was done on his right 
shoulder during service (and the severity of the pathology 
associated with such procedure).  Accordingly, it was agreed that 
the issue would be recharacterized as "entitlement to 
recognition of service connection and the matter of the rating 
for residuals of a Dunn-Weaver procedure on the right shoulder, 
to include surgical scars".  On close review of the claims file, 
including the September 2006 rating decision that granted service 
connection for the Veteran's right shoulder disability, the Board 
found that the expanded characterization of the issue is not 
necessary, as the language in the September 2006 rating decision 
makes clear that the Weaver-Dunn procedure in service (and all 
residual pathology) is considered service-connected.  The issue 
has been characterized to reflect that all right shoulder 
disability is considered service-connected, and that the rating 
assigned must encompass all right shoulder pathology and 
associated impairment found.  
The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

At the hearing, the Veteran testified that his right shoulder and 
left hip disabilities have increased in severity.  Regarding the 
left hip, he stated that he was unable to sit anywhere 
(especially at work) for longer than 45 minutes to an hour, 
because the hip would begin to ache.  He indicated that he would 
have aching if he climbed more than five or six flights of 
stairs.  He testified that he was unable to cross his leg for any 
length of time, and that he was unable to run or jog.  His wife 
testified that he now walks with a noticeable limp.  

Regarding the right shoulder disability, the Veteran testified 
that if he lifted anything heavier than 40 pounds his shoulder 
began to pull, and then cramped up.  During such episodes, his 
pain would be 7 in intensity (on a scale of 10).  The pain would 
be so intense that he would have to stop what he was doing until 
the cramping subsided.  As the Veteran's last VA examination was 
August 2008, a contemporaneous examination to assess the current 
severity for the disabilities is necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an orthopedic specialist 
to determine the current severity of his 
service connected left hip and right 
shoulder disabilities.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
from the Veteran his complaints pertaining 
to the two disabilities at issue.  The 
examiner should provide a detailed 
description of all right shoulder 
pathology (and associated impairment of 
function) found, including range of motion 
studies (to include any further 
limitations due to pain, fatigue, 
weakness, incoordination or periods of 
exacerbation), and a detailed description 
of the surgical scar (and any separate 
impairment of function associated with the 
scar).  Pathology and associated 
impairment of function associated with the 
left hip disability should be described in 
similar detail.  The examiner should 
explain the rationale for all opinions 
given.

2.	The RO should then readjudicate these 
claims (the matter of the rating for right 
shoulder disability encompassing all right 
shoulder pathology and associated 
impairment of function shown.  If either 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

